DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 11/24/2021 is acknowledged.
Claims 56-59 are new.
Claims 1-32 are cancelled.
Claims 33-59 are pending.
Applicant’s response and amendment with respect to the rejection of claims 39,46, and 52 under 35 USC 112(b) is noted and the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33,36,37,40,43,44,47,49,50, and 53-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deogun (US 20190075585).

Re claim 33:
Deogun discloses (Para.[0018]  a network node for providing scheduling request ( SR) configuration for one or more bandwidth parts to a user equipment (UE) in a wireless communication system and Para.[0116]  the UE can be configured with multiple SR resources in different bandwidth parts (which may belong to same of different serving cells) which can be part of single SR configuration – where the SR resources are ‘at least two SR resource configurations’ and Fig.16A and Fig.16B Logical Channel to SR mapping),
wherein the at least two SR resource configurations indicate physical resources used to signal an SR associated with the at least one logical channel, and wherein the at least one logical channel comprises a first logical channel (Para.[0134]  Further, the bandwidth part specific configurations includes at least the bandwidth part index, physical uplink control channel (PUCCH) parameters and the radio resource configuration of the SR within the PUCCH resources and Fig.16A and Fig.16B and Para.[0260]  Logical channel mapping : Logical channels for which this SR configuration is applicable); and 
signaling, by the UE, an SR associated with the first logical channel based on a physical resource indicated by one of the at least two SR resource configurations (Para.[0116]  then the UE can perform transmission using the given SR configuration with the resources allocated for the new active bandwidth part "Y" of the given serving cell).
As shown above, Deogun discloses a network node providing a scheduling request configuration for a UE.  It would have been obvious to one of ordinary skill in the art before the 
Re claim 36:
Deogun discloses wherein the at least two SR resource configurations are respectively configured on different bandwidth parts (BWPs), and a first SR resource configuration of the at least two SR resource configurations indicates a physical resource for signaling an SR on a BWP on which the first SR resource configuration is configured (Fig.16A and Fig. 16B and Para.[0116]  the UE can be configured with multiple SR resources in different bandwidth parts (which may belong to same of different serving cells) which can be part of single SR configuration).
Re claim 37:
Deogun discloses wherein the different BWPs belong to a same serving cell (Para.[0116]  the UE can be configured with multiple SR resources in different bandwidth parts (which may belong to same of different serving cells) which can be part of single SR configuration).
Re claim 40:	Claim 40 is rejected on the same grounds of rejection set forth in claim 33.  Deogun further discloses at least one processor and at least one memory comprising instructions (Fig. 2).
Re claim 43:	Claim 43 is rejected on the same grounds of rejection set forth in claim 36.
Re claim 44:	Claim 44 is rejected on the same grounds of rejection set forth in claim 37.
Re claim 47:	Claim 47 is rejected on the same grounds of rejection set forth in claim 33.
Re claim 49:	Claim 49 is rejected on the same grounds of rejection set forth in claim 36.
Re claim 50:	Claim 50 is rejected on the same grounds of rejection set forth in claim 37.
Re claim 53:	
Deogun discloses wherein the first SR resource configuration in the at least two SR resource configurations is configured on a BWP of a first serving cell, and a second SR resource configuration in the at least two SR resource configurations is configured on a BWP of a second (Para.[0116]  the UE can be configured with multiple SR resources in different bandwidth parts (which may belong to same of different serving cells) which can be part of single SR configuration).
Re claim 54:	Claim 54 is rejected on the same grounds of rejection set forth in claim 53.
Re claim 55:	Claim 55 is rejected on the same grounds of rejection set forth in claim 53.
Re claim 56:
As shown above, Deogun discloses a scheduling request for the first logical channel (Para.[0260]  Logical channel mapping : Logical channels for which this SR configuration is applicable).  Deogun does not explicitly disclose wherein the SR is used for requesting an uplink resource for the first logical channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a scheduling request is used for requesting uplink resources for a logical channel.
Re claim 57:
Deogun discloses wherein the SR configuration comprises at least one of a SR-prohibit timer duration and a maximum quantity of SR transmission times (Para.[0134]  The common configuration includes at least a SR configuration identity, dsr-TransMax parameter indicating maximum SR transmissions before a random access procedure is triggered, sr-ProhibitTimer indicating minimum time difference between successive SR transmissions, set of logical channels for which the SR can be triggered).


Claims 34,35,38,41,42,45,48, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deogun in view of Babaei (US 20180324872).
Re claim 34:
Deogun discloses wherein the control signaling is further used to configure each logical channel of the at least one logical channel for the UE, (Fig.16A and Fig.16B).
Deogun does not explicitly disclose a configuration of each logical channel of the at least one logical channel comprises a logical channel identifier.
Babaei discloses a configuration of each logical channel of the at least one logical channel comprises a logical channel identifier (Para.[0264]  In an example, the one or more messages may comprise the first SR configuration parameters and the second SR configuration parameters. In an example, the first SR configuration parameters may comprise one or more first fields indicating the one or more first logical channels and the second SR configuration parameters may comprise one or more second fields indicating the one or more second logical channels. In an example, the one or more first fields may comprise a first list of the one or more first logical channels (e.g., one or more first logical channel IDs) and the one or more second fields may comprise a second list of the one or more second logical channels (e.g., one or more second logical channel IDs)).
Deogun and Babaei are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deogun to include a logical channel identifier as taught by Babaei in order to identify the logical channel and map a logical channel to a service type (Babaei Para.[0189]).
Re claim 35:
Deogun discloses wherein the configuration of each logical channel of the at least one logical channel comprises an identifier of the SR configuration; and wherein each one of the at (Fig.16A and Fig.16B).
Re claim 38:
As discussed above Deogun meets all the limitations of the parent claims.
Deogun does not explicitly disclose wherein the SR is an SR triggered by a regular buffer status report (BSR); and wherein the BSR is triggered by new data reaching the first logical channel.
Babaei discloses wherein the SR is an SR triggered by a regular buffer status report (BSR); and wherein the BSR is triggered by new data reaching the first logical channel (Para.[0193]  In an example embodiment, a buffer status report (BSR) may be triggered due to data becoming available for one or more logical channel and/or one or more logical channel groups. In an example, a scheduling request (SR) may be triggered if the wireless device may not transmit the BSR due to lack of uplink resources (e.g., PUSCH and/or PUSCH-like resources).).
Deogun and Babaei are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deogun to include a new data triggering a BSR and a BSR triggering a SR as taught by Babaei in order to grant resources for data transmission (Babaei Para.[0193]).
Re claim 41:	Claim 41 is rejected on the same grounds of rejection set forth in claim 34.
Re claim 42:	Claim 42 is rejected on the same grounds of rejection set forth in claim 35.
Re claim 45:	Claim 45 is rejected on the same grounds of rejection set forth in claim 38.
Re claim 48:	Claim 48 is rejected on the same grounds of rejection set forth in claim 35.
Re claim 51:	Claim 51 is rejected on the same grounds of rejection set forth in claim 38.

Claims 39,46, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deogun in view of Loehr (US 20170257876).
Re claim 39:
Deogun does not explicitly disclose wherein the SR is an SR triggered by a regular buffer status report (BSR); wherein the BSR is triggered by a BSR retransmission timer expiring; and wherein the first logical channel is a logical channel with a highest priority among logical channels having available transmission data or among logical channels having available transmission data and belonging to one logical channel group.
Loehr discloses wherein the SR is an SR triggered by a regular buffer status report (BSR); wherein the BSR is triggered by a BSR retransmission timer expiring; and wherein the first logical channel is a logical channel with a highest priority among logical channels having available transmission data or among logical channels having available transmission data and belonging to one logical channel group (Para.[0075]  A BSR is triggered for events, such as: [0076] Whenever data arrives for a logical channel, which has a higher priority than the logical channels whose buffer are non-empty (i.e. whose buffer previously contained data); [0077] Whenever data becomes available for any logical channel, when there was previously no data available for transmission (i.e. all buffers previously empty); [0078] Whenever the retransmission BSR time expires) and Para.[0082]  If the UE has no uplink resources allocated for including a BSR in the transport block when a BSR is triggered, the UE sends a scheduling request (SR) to the eNodeB so as to be allocated with uplink resources to transmit the BSR).
As shown above, Loehr discloses the logical channel with a higher priority triggers the BSR.  Loehr does not explicitly disclose a highest priority logical channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Deogun and Loehr are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deogun to include triggering a BSR and a SR as taught by Loehr in order to receive an allocation of resources to transmit data (Loehr Para.[0082]).
Re claim 46:	Claim 46 is rejected on the same grounds of rejection set forth in claim 39.
Re claim 52:	Claim 52 is rejected on the same grounds of rejection set forth in claim 39.

Claims 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deogun in view of Earnshaw (US 20130235768).
Re claim 58:
As discussed above, Deogun meets all the limitations of the parent claims.
Deogun discloses indicated by any of the at least two SR resource configurations;  releasing, by the UE, the physical resources indicated by the at least two SR resource configurations (Para.[0120]  After expiry of a timer, whose length can be a function of maximum number of SR transmissions in a given link after which SR resources are released and Para.[0116]  the UE can be configured with multiple SR resources in different bandwidth parts (which may belong to same of different serving cells) which can be part of single SR configuration).
As shown above, Deogun discloses a maximum quantity of SR transmissions times.  Deogun does not provide all the details of the maximum quantity of SR transmission times and therefore does not disclose to related steps of: setting, but the UE, a variable for recording a quantity of SR transmission times for the SR configuration; adding, by the UE, one to a value of the variable after transmitting an SR on a physical resource indicated; and after the value of the 
Earnshaw discloses setting, but the UE, a variable for recording a quantity of SR transmission times for the SR configuration (Fig.6 ref. 606 Set SR_Counter to 0); 
adding, by the UE, one to a value of the variable after transmitting an SR on a physical resource indicated (Fig.6 ref. 632 Increment SR_Counter by 1 and ref. ); and 
after the value of the variable reaches the maximum quantity of SR transmission times, releasing, by the UE, the physical resources indicated (Fig.6 ref. 638 Notify RRC to release PUCCH/SRS).
As shown above, Earnshaw discloses adding a value to the variable and then transmitting.  Earnshaw does not explicitly disclose adding a value to the variable after transmitting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Earnshaw to increment the variable after transmission as an obvious variant and design choice of incrementing the variable before the transmission.
Deogun and Earnshaw are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deogun to include setting and adding to a variable for SR transmission times as taught by Earnshaw in order to handle scheduling request collisions (Earnshaw Para.[0034]).

Re claim 59:
As discussed above, Deogun meets all the limitations of the parent claims.
Deogun discloses indicated by any of the at least two SR resource configurations (Para.[0120]  After expiry of a timer, whose length can be a function of maximum number of SR transmissions in a given link after which SR resources are released and Para.[0116]  the UE can be configured with multiple SR resources in different bandwidth parts (which may belong to same of different serving cells) which can be part of single SR configuration).
As shown above, Deogun discloses a sr-ProhibitTimer that indicates the minimum time difference between successive SR transmissions.    Deogun does not provide all the details of the sr-ProhibitTimer and therefore does not disclose to related steps of: setting, by the UE, an SR-prohibit timer for the SR configuration; and starting, by the UE, the SR-prohibit timer after transmitting an SR on a physical resource indicated, wherein the SR-prohibit timers is configured to prohibit, during a running period of the SR-prohibit timer, the UE from transmitting an SR on a physical resource indicated, and a duration for which the SR-prohibit timer runs after being started each time is the SR-prohibit timer duration.  The Examiner would like to note, the claimed steps would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as routine for when using a SR-ProhibitTimer.
Earnshaw discloses setting, by the UE, an SR-prohibit timer for the SR configuration (Para.[0016]  Further, the UEs 102a and 102b may receive an RRC message from the eNBs 112 indicating the SR prohibit timer value and the maximum number of SR transmissions); and 
starting, by the UE, the SR-prohibit timer after transmitting an SR on a physical resource indicated, wherein the SR-prohibit timers is configured to prohibit, during a running period of the SR-prohibit timer, the UE from transmitting an SR on a physical resource indicated, and a duration for which the SR-prohibit timer runs after being started each time is the SR-prohibit (Fig.6 ref. 636 Start sr-ProhibitTimer and ref. 634 Instruct physical layer to signal SR on PUCCH and Para.[0038]  The SR prohibit timer may prevent transmission of the pending SRs before the SR prohibit timer expires).
Deogun and Earnshaw are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deogun to include starting a SR-prohibit timer that prohibits an SR transmission as taught by Earnshaw in order to handle scheduling request collisions (Earnshaw Para.[0034]).


Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Deogun does not disclose two kinds of configurations, a SR configuration and SR resource configuration, because in Deogun discloses only one kind of configuration, the SR configuration.
The Examiner respectfully disagrees.  Deogun discloses a SR configuration and SR resource configurations (Para.[0018]  a network node for providing scheduling request ( SR) configuration for one or more bandwidth parts to a user equipment (UE) in a wireless communication system and Para.[0116]  the UE can be configured with multiple SR resources in different bandwidth parts (which may belong to same of different serving cells) which can be part of single SR configuration – where the SR resources are ‘at least two SR resource configurations’ and Fig.16A and Fig.16B Logical Channel to SR mapping).  The SR configuration is a first configuration and the SR are at least SR resource configurations.  The claim defines the SR (Para.[0114]  SR resource allocation includes information about bandwidth part where SR transmissions can be performed by UE).  Therefore the SR resource of Deogun reads on the SR resource configuration as claimed.  The claim defines the SR configuration as being associated with a logical channel and the SR resource configurations.  The SR configuration in Deougun is associated with a logical channel and the SR resource configurations (Para.[0018]  a network node for providing scheduling request ( SR) configuration for one or more bandwidth parts to a user equipment (UE) in a wireless communication system and Para.[0116]  the UE can be configured with multiple SR resources in different bandwidth parts (which may belong to same of different serving cells) which can be part of single SR configuration – where the SR resources are ‘at least two SR resource configurations’ and Fig.16A and Fig.16B Logical Channel to SR mapping).  Therefore the SR configuration reads on the SR configuration as claimed.

In the remarks, Applicant contends Deogun does not disclose the SR resource configurations are associated with the SR configuration because the multiple SR resources are part of the SR configuration itself.
The Examiner respectfully disagrees.  The claim does not define how the SR configuration and SR resource configurations are associated.  Given the broadest reasonable interpretation, an “association” is a connection two parameters.  The SR configuration is associated with many parameters, as shown in Para.[0134].  One of the parameters associated with the SR configuration is the SR resources.  The claim is not limited to the SR configuration and the SR resource configuration being completely separate from each other.  Therefore given .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471